Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 1 is entered into as of the 14th day of August, 2006 (the
“Amendment”), by and between Richard E. Davis (the “Executive”) and NMT Medical,
Inc., a Delaware corporation (the “Company”), to amend the Amended and Restated
Employment Agreement, dated as of May 20, 2004, by and between the Executive and
the Company (the “Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Parties, acting in accordance with Section 23 of the Agreement,
desire to amend the Agreement to provide for (i) the extension of the Employment
Term until December 31, 2008; (ii) an evergreen provision which provides for the
automatic renewal of the Employment Term for a period of one year in the event
that the Company does not provide the Executive with notice of non-renewal of
the Agreement not later than 180 days prior to the expiration of the then
current employment term, (iii) a cash payment to the Executive in the event of a
Change of Control of the Company and (iv) continued health care coverage for the
Executive’s family in the event of a Change of Control of the Company or if the
Company does not renew the Agreement upon expiration of the Employment Term;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Section 1 of the Agreement shall be deleted in its entirety and replaced with
the following:

“The Company agrees to employ the Executive, and the Executive agrees to serve,
on the terms and conditions of this Agreement, for a period commencing as of
February 14, 2001 (the “Effective Date”) and ending on December 31, 2008, or
such shorter period as may be provided for herein, and such term shall be
automatically extended by an additional one-year term in the event that the
Company fails to provide written notice of non-renewal of the Agreement to the
Executive in accordance with Section 24 not later than 180 days prior to the
expiration of the then current employment term (an “Extension”). The employment
term described above, including any Extension, is hereinafter referred to as the
“Employment Term”.

2. Section 7 of the Agreement shall be deleted in its entirety and replaced with
the following:

“(c) Continued Benefits. In the event (i) the Executive dies during the
Employment Term or (ii) a Change of Control of the Company occurs, normal
employee medical and dental insurance benefits shall be continued on an insured
basis for (A) each of the Executive’s children who is under the age of 22 at the
time of such event, (B) the Executive’s spouse and (C), in the case of
clause (ii), the Executive for a period of 24 months following the month in
which such event



--------------------------------------------------------------------------------

occurs. In addition, in the event the Company does not renew the Agreement in
accordance with the terms hereof, normal employee medical and dental insurance
benefits shall be continued on an insured basis for (A) each of the Executive’s
children who is under the age of 22 at the time of such event and (B) the
Executive’s spouse and (C) the Executive for a period of 12 months following the
month in which the Agreement is no longer in effect. Except for the benefits
provided in accordance with clause (i) of this Section 7(c), the Executive shall
not be entitled to the benefits contained in this Section 7(c) to the extent
such benefits are being provided to Executive by another insurance carrier.

3. Schedule I to the Agreement shall be amended by inserting the following table
in lieu of the table contained therein:

 

Deal Consideration Per Share

  

Payment to Executive

Less than or equal to $[**] per share      .25% of the Total Deal Consideration
Greater than $[**] but less than or equal to $[**] per share    .625% of the
Total Deal Consideration Greater than $[**] but less than or equal to $[**] per
share      .75% of the Total Deal Consideration Greater than $[**] per share but
less than or equal to $[**] per share    .875% of the Total Deal Consideration
Greater than $[**] per share         1% of the Total Deal Consideration

4. The Agreement, as supplemented and modified by this Amendment, together with
the other writings referred to in the Agreement or delivered pursuant thereto
which form a part thereof, contain the entire agreement among the Parties with
respect to the subject matter thereof and amend, restate and supersede all prior
and contemporaneous arrangements or understandings with respect thereto.

5. Upon execution of this Amendment by the Parties, on and after the date
hereof, each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the other
documents entered into in connection with the Agreement, shall mean and be a
reference to the Agreement, as amended hereby. Except as specifically amended
above, the Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

6. This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts without reference
to the principles of conflicts of law.

7. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

THE UNDERSIGNED` have executed this Amendment effective as of the date first
written above.

 

COMPANY:

 

NMT Medical, Inc.

By:  

/s/ John E. Ahern

 

John E. Ahern

President and Chief Executive Officer

EXECUTIVE:

/s/ Richard E. Davis

Richard E. Davis